Name: Regulation (EEC) No 76/74 of the Commission of 9 January 1974 supplementing Regulation (EEC) No 1018/70 applying classes to certain vegetables
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  plant product
 Date Published: nan

 11 . 1 . 74 Official Journal of the European Communities No L 9 /37 REGULATION (EEC) No 76/74 OF THE COMMISSION of 9 January 1974 supplementing Regulation (EEC) No 1018/70 applying additional classes to certain vegetables Whereas the measures provided by the present Regula ­ tion are in conformity with the Advice of the Manage ­ ment Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 The text of Article 1 of Regulation (EEC) No 1018 /70 is replaced by the following : 'Class ' III ' as provided for in the common quality standards shall be applicable to the products mentioned in the Annex to this Regulation '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 (') of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables , as amended by Regulation (EEC) No 2745/72 (2 ), and in particular Article 4(1 ) thereof ; Whereas Commission Regulation (EEC) No 75/74 of 9 January 1974 (3 ) added a Class ' III ' to the common quality standards for brussels sprouts ; Whereas , pursuant to the first subparagraph of Article 4(1 ) of Regulation (EEC) No 1035/72, a Class ' III ' may be applied only if the products concerned are needed to meet consumer demand ; whereas Commis ­ sion Regulation (EEC) No 1018 /70 (4 ) of 29 May 1970 applying additional classes to certain vegetables recog ­ nized that this was the case for certain vegetables , and such is at present the case for brussels sprouts ; Article 2 The Annex to Regulation (EEC) No 1018 /70 is amended by addition of the following : ' Brussels sprouts'. Article 3 This Regulation shall enter into force on 1 February 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1974 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 1 18 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 291 , 28 ; 12 . 1972, p . 147 . (3 ) See p. 35 of this Official Journal . C) OJ No L 118 , 1 . 6 . 1970 , p . 12 .